Order entered January 10, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01355-CR

                             ROSE MARY HAWKINS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F12-23943-K

                                            ORDER
         The Court GRANTS appellant’s January 7, 2013 motion for extension of time to file

appellant’s brief.

         We ORDER the Dallas County District Clerk to file the clerk’s record within FIFTEEN

DAYS from the date of this order.

         We ORDER the Clerk of the Court to send a copy of this order to Gary Fitzsimmons,

Dallas County District Clerk, and counsel for all parties.

         We ORDER appellant to file the brief within FORTY-FIVE days from the date of this

order.


                                                       /s/   LANA MYERS
                                                             JUSTICE